Order denying motion for judgment on the pleadings affirmed, with fifty dollars costs and disbursements. The essential factor presented by the complaint and the bill of particulars is the sale by the defendants under a judgment which had previously been satisfied. Order bringing in an additional party defendant affirmed. In the circumstances, it may properly be left to the new party defendant to move with respect to the amended or supplemental complaint if so advised. Lazansky, P. J., Kapper, Scudder, Tompkins and Davis, JJ., concur.